DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 22 June 2022.
Claims 2 and 13 are cancelled.
Claims 3-9, 11, 14-17, and 19 are original.
Claims 1, 10, 12, 18, and 20 are currently amended.
Claims 1, 3-12, and 14-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, and 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps and falls within the statutory category of processes.
Step 2A – prong one:
The claim recites “representing composition of molecules in a feedstock as a combination of representations including both: (i) individual molecule representations and (ii) molecular attribute representations, wherein the molecular attribute representations include one or more molecular type and one or more side chain, each molecular type being defined by a combination of cores and methyl groups”; which is a process that may be performed mentally, e.g. making a table – see instant specification at fig 6 or Horton (2014) at table 1.
The claim recites “a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor based on the individual molecule representations and the molecular attribute representations, wherein the representation of the chemistry is in terms of the one or more molecular type and the one or more side chain”; which is a process that may be performed mentally, e.g. making a table – see Horton (2014) at table 3.
The claim recites “performing a simulation of the chemical reaction of the feedstock in the chemical reactor using the individual molecule representations, the molecular attribute representations, and the formulated representation of the chemistry of the chemical reaction, the simulation determining composition of products of the reaction wherein a first subset of the products of the reaction are represented in the computer memory as individual molecule represented products and a second subset of the products of the reaction are represented in the computer memory as attribute represented products; and sampling the attribute represented products of the second subset to automatically determine individual molecule representations of the attribute represented products of the second subset” which is a mathematical concept, solving equations (see claims 5 and 11) and sampling (see MPEP 2106.04(a)(2) C – “performing a resampled statistical analysis to generate a resampled distribution”).
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “computer-implemented” and “in (the) computer memory”; however, this is mere instruction to apply an exception on a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
The claim also recites “for optimizing a chemical reaction in a chemical reactor through determining products of the reaction … such that individual molecule representations of the first and second subsets of the products of the chemical reaction of the feedstock in the chemical reactor result” and “optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction”; however, this is only the idea of a solution or outcome and amounts to mere instruction to apply the exception [see MPEP 2106.05(f)].
Considered collectively, the is the instruction to perform a judicial exception on a computer “such that” an intended result occurs.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two there is mere instruction to apply the exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considered collectively, the is the instruction to perform a judicial exception on a computer “such that” an intended result occurs.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 3:
The claim recites “wherein the representation of the chemistry of the chemical reaction comprises chemical reactions derived from at least one of: thermal chemistry, acid catalyzed chemistry, and metal catalyzed chemistry”; however, as demonstrated by the example cited in claim 1, this does not limit the actions performed such that the steps are not a judicial exception. Accordingly, the reasoning for claim 1 applies.

Regarding claim 4:
The claim recites “combining the individual molecule represented products and the individual molecule representations of the attribute represented products to determine full molecular compositions of the products”; however, this does not change the nature of the “sampling” of claim 1 such that it is other than a mathematical concept. Accordingly, the reasoning for claim 1 applies.

Regarding claims 5-6:
The claims recite “defining equations used in performing the simulation based upon user input” and “wherein the user input is at least one of: a reaction type, a reaction path, a thermodynamic property, a physical property, and a rate law expression”; however, as discussed for claim 1, this is a mathematical concept. Accordingly, the reasoning for claim 1 applies.


Regarding claim 7:
The claim recites “wherein the feedstock is at least one of: a hydro-carbon mixture, coal, and shale oil”. The prior art of record indicates that “coal” and “shale oil” are “complex” feedstocks (see Hou (2011) at P229) and accordingly may be beyond the capacity to be handled mentally with or without physical aid. However, the “hydro-carbon mixture” alternative does not exclude simple hydro-carbon mixtures (see instant specification at [0010]). Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 8-9:
The claims recite “selecting, based upon user input, which molecules in the feedstock to represent using the individual molecule representations or the molecular attribute representations” and “wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations”; however, this merely expresses a judgement or opinion, i.e. the level detail desired, and accordingly, is a mental concept which may be considered part of a judicial exception. Accordingly, the reasoning for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites alternative choices of intended outcomes at a high level (claiming any manner of achieving an outcome among the alternatives) and amounts to mere instruction to apply the judicial exception [see MPEP 2106.05(f)]. Accordingly, the reasoning for claim 1 applies, mutatis mutandis.

Regarding claim 11:
The claims recite “wherein performing the simulation utilizes at least one of: attribute-based mass balance equations; attribute-based energy balance equations; and attribute-based momentum balance equations”; however, as discussed for claim 1, this is a mathematical concept. Accordingly, the reasoning for claim 1 applies.

Regarding claims 12 and 14-20, the claim recite the same substantive limitations as claims 1, 3-5, 8, and 10-11. Note that the system comprising processor and memory with instructions [statutory category of machines]; and the non-transitory computer program product comprising a medium with instructions [statutory category of articles of manufacturing” may be treated like the “computer implemented” limitation of claim 1, i.e. mere instruction to apply the exception. Accordingly, the claims are rejected accordingly the reasoning provided for claims 1, 3-5, 8, and 10-11, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (HORTON, SCOTT R., LINZHOU ZHANG, ZHEN HOU, CRAIG A. BENNETT, MICHAEL T. KLEIN, AND SUOQI ZHAO. "Molecular-level kinetic modeling of resid pyrolysis." Industrial & Engineering Chemistry Research 54, no. 16 (2015): 4226-4235) in view of Hou (HOU, ZHEN, ET AL. "Molecular-Level Composition and Reaction Modeling for Heavy Petroleum Complex System." Structure and Modeling of Complex Petroleum Mixtures," Springer International Publishing, 168:93-119 (2015)).

Regarding claim 1, Horton discloses a computer-implemented method for optimizing a chemical reaction in a chemical reactor through determining products of the reaction (P4226:Abstract: “A molecular-level kinetic model of heavy oil pyrolysis was developed for a Venezuelan vacuum residue.”. P4229:¶1: “For instance, the 6,274 reactions here took ∼30 s to build on a regular desktop computer (Dell Precision T1500, Processor: Intel (R) Core i7 870@2.93 GHz 2.93 GHz, Memory: 4.00 GB)”. EN: these citations also indicates that the methods are carried “in computer memory”.), the method comprising:
in computer memory, representing composition of molecules in a feedstock (PP4227-4228:§§2-3: e.g. from §2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules. The identity of the molecule is the combination of the sampled attributes, and the mole fraction is proportional to the relevant PDF values.”; P4228:§4:¶2: “The reaction network applies the process chemistry to the attributes in the feedstock.”) as a combination of representations including both (i) individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) and (ii) molecular attribute representations (P4228:§4:¶5: “As an attribute reaction, this can be conceptualized as the formation of a biphenyl intercore linkage”), wherein the molecular attribute representations include one or more molecular type and one or more side chain, each molecular type being defined by a combination of cores and methyl groups (P4227:last ¶: ‘To address this, instead, a termed “main methyl method (MMM)” was developed. In this method, there is a primary binding site where any side chain may be bound. The other binding sites are either unfilled or filled with a methyl group, as shown in Figure 3.’ EN: the combination of core and methyl group is a molecule type, compare with instant specification at [0051].);
formulating, in the computer memory, a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor (P4228:§4: e.g. from ¶1 – “Three general reaction types govern resid pyrolysis. First, cracking reactions reduce the molecular weight of some species and produce small molecules. Second, aromatization reactions produce hydrogen and lead to stable polycyclic aromatic hydrocarbons (PAHs). Finally, coking reactions give rise to a high molecular-weight fraction.”; PP4228-4229: §5: e.g. from ¶1 – “With these reaction families and reaction rules, the reaction network was generated, automatically, using an in-house software”) based on the individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) and the molecular attribute representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”), wherein the representation of the chemistry is in terms of the one or more molecular type and the one or more side chain (P4227:last ¶: ‘To address this, instead, a termed “main methyl method (MMM)” was developed. In this method, there is a primary binding site where any side chain may be bound. The other binding sites are either unfilled or filled with a methyl group, as shown in Figure 3.’ EN: the combination of core and methyl group is a molecule type, compare with instant specification at [0051].);
performing a simulation of the chemical reaction of the feedstock in the chemical reactor using the individual molecule representations, the molecular attribute representations, and the formulated representation of the chemistry of the chemical reaction (PP4229-4231:§§6-7: e.g. from §6:¶1 – “After reaction network construction, a mathematical description of the kinetics is built to model the reactor.” And from P4230:right:¶1: “Combined, the attribute and irreducible molecule material balances make up the kinetic model.”), the simulation determining composition of products of the reaction wherein a first subset of the products of the reaction are represented in the computer memory as individual molecule represented products (P4230:right:¶¶1-2: e.g. “For irreducible molecules, the model solution simply yields molar flows at the outlet, as in a conventional molecular-level model.”) and a second subset of the products of the reaction are represented in the computer memory as attribute represented products (P4230:¶1: e.g. “First, a balance equation is written for each attribute in the system, as shown in eqs 1. … The total number of equations for the attribute portion of the model is equal to the total sum of the attributes.”);
sampling the attribute represented products of the second subset to automatically determine individual molecule representations of the attribute represented products of the second subset such that individual molecule representations of the first and second subsets of the products of the chemical reaction of the feedstock in the chemical reactor result (P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”; P4227:§2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules”: ;P4230:right:¶1: “The molecular products are obtained via juxtaposition.”).
Horton does not explicitly disclose optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction.
However, Hou teaches optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction (P94:§I:¶1: “a detailed model of heavy oil conversion could not only support routine engineering goals (the prediction of the product properties, yields, operation condition, etc.) but also provide the essential understanding of its chemistries and thus help to improve catalyst development, process design, and optimization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Horton with the teachings of Hou to include “optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction” by applying the modeling for optimization of heavy oil conversion since “The creation of energy solutions is one of humanity’s top ten problems for the next 50 years and is being studied worldwide. Although developing alternative resources (coal, biomass) is a promising solution, the deep utilization of heavy petroleum is one of the most inexpensive and immediate ways to increase energy supplies. The development of detailed kinetic and process models will help to optimize the heavy oil conversion” (Hou:P94:§1:¶1).
	
Regarding claim 3, Horton discloses the method of Claim 1, wherein the representation of the chemistry of the chemical reaction comprises chemical reactions derived from at least one of: thermal chemistry (P4231:Table 5: “thermal cracking” [2 occurrences]; P4230:§7:¶1: “The expression for each rate constant in the model is only dependent on known quantities, temperature and the enthalpy change on reaction (ΔHi), and three reaction-family dependent parameters (Aj, αj, and E0(j)). [eqs 3-5]”. EN: demonstrating a temperature dependence), acid catalyzed chemistry, and metal catalyzed chemistry (in the interest of compact prosecution not that catalyst chemistry is discussed in the prior art.).

Regarding claim 4, Horton discloses the method of Claim 1 further comprising:
combining the individual molecule represented products and the individual molecule representations of the attribute represented products to determine full molecular compositions of the products (as for the “juxtaposition” citations of claim 1; e.g. P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”).

Regarding claim 5, Horton discloses the method of Claim 1 further comprising:
defining equations used in performing the simulation based upon user input (PP4229-4230:§6: e.g. eqs 1-2.; P4229:¶1: “This allows network generation to become an iterative process where the user can finetune the network to include the exact level of desired chemical detail.” EN: “based on input” is necessarily so, since the method is implemented in software which is input.).

Regarding claim 6, Horton discloses the method of Claim 5, wherein the user input is at least one of: a reaction type (P4228:§4: e.g. from ¶1 – “Three general reaction types govern resid pyrolysis.”; P4230:Table 3), a reaction path (P4228a00374:¶3: “For example, an alkyl side chain on an aromatic ring has a stable radical at the benzylic position as shown below in Figure 10.”; P4230:fig 10), a thermodynamic property (P4230:§7:¶1: “The expression for each rate constant in the model is only dependent on known quantities, temperature and the enthalpy change on reaction (ΔHi), and three reaction-family dependent parameters (Aj, αj, and E0(j)) [eqs 3-5]), a physical property (P4230:¶1: “Each equation, written in vector notation, uses ν to denote stoichiometry and −revap to account for the rate of evaporation in the coking semibatch reactor.”), and a rate law expression (P4230:eqs 1-2).

Regarding claim 7, Horton discloses the method of Claim 1 wherein the feedstock is at least one of: a hydro-carbon mixture (title and throughout: “resid”, e.g. P4226:§1:¶1: “A major process to convert heavy oil into lighter fractions is the pyrolysis of vacuum residue, or resid.”), coal, and shale oil (in the interest of compact prosecution note that coal and shale oil applications are discussed in the prior art).

Regarding claim 8, Horton discloses the method of Claim 1 further comprising:
selecting, based upon user input, which molecules in the feedstock to represent using the individual molecule representations (P4228:§4:¶2: “For instance, alkyl side chains can crack to small molecules and shorter side chains. These small molecules can be quantified individually and are therefore termed irreducible molecules.”) or the molecular attribute representations (P4228:§4:¶2: “The reaction network applies the process chemistry to the attributes in the feedstock.” EN: “based on input” is necessarily so, since the method is implemented in software which is input.).

Regarding claim 9, Horton discloses the method of Claim 8.
Horton does not explicitly disclose wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations.
However, Hou teaches wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations (P98:¶4: “From detailed advanced measurements such as CID-FTICR-MS, we can qualitatively acquire the detailed structural information including the range of DBE, carbon number, and hetero compound class and thus derive the limits of core structure such as aromatic ring size, naphthenic ring size, heteroatom ring size, etc. As a result, we can set a limited numerical value range for each hydrocarbon building block.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Horton in view of the teachings of Hou to include “wherein the user input indicates a carbon number limit and a ring number limit for molecules to be represented using the individual molecule representations” by incorporating the determined data into the progrom since Hou explicitly cites Horton as being part the same work (see P96 – “Part of thisworkwas summarized in recent publications [30–34]. In this article, we systematically illustrate our current modeling methodology in both compositional modeling and kinetic modeling for heavy oil conversion” [the Horton reference is 34]; and it allows for a solution to the problem the work addresses, i.e. “Therefore, the sheer size of the thus-implied modeling problem engenders a conflict between the need for molecular detail and the formulation and solution of the model.” (Hou at P96).

Regarding claim 10, Horton discloses the method of Claim 1 further comprising at least one of:
evaluating a modification of a chemical processing procedure based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction;
predicting product properties based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction (P4227:top-left: “The outlet attribute PDFs are then juxtaposed to generate the full molecular footprint and associated properties.”; P4227:§2:¶3: “The description of resid as a set of attribute PDFs preserves the molecular-nature of the composition. The PDFs are juxtaposed, by combining the different attributes together, to produce a list of molecules”: ;P4230:right:¶1: “The molecular products are obtained via juxtaposition.” EN: in the interest of compact prosecution note that other applications are discussed in the prior art, see for example Hou (2016) at the introduction section.);
modeling integration of the chemical reactor with downstream units by predicting molecular detail for the downstream units based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction; and
optimizing a system of complex hydrocarbon mixtures' conversion based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction using an Equation Oriented (EO) method.

Regarding claim 11, Horton discloses the method of Claim 1 wherein performing the simulation utilizes at least one of: attribute-based mass balance equations (P4230:¶1: “The generation of initial conditions effectively transforms the continuous probability distributions from the composition into discrete distributions, as illustrated in Figure 12. [eqs 1]” and P4231:fig 12: “material blance”); attribute-based energy balance equations; and attribute-based momentum balance equations (in the interest of compact prosecution note that the other alternatives are discussed in the prior, e.g. see Hou (2011) at §3.1:¶2).

Regarding claims 12 and 14-20, the claim recite the same substantive limitations as found among those of claims 1, 3-5, 8, and 10-11; and are rejected as being anticipated by the same teachings.

Response to Arguments
Amendments to the Specification
Examiner: The amendment to the specification is entered.

Amendments to the Drawings
Examiner: The replacement drawing is accepted.

Drawing Objections
Examiner: The objection to the drawings is withdrawn in view of the replacement drawings.

Specification Objections
Examiner: The objection to the specification is withdrawn in view of the replacement drawings.

Rejections Under 35 U.S.C. § 101
Applicant (P13):
At the very least, Applicant submits that the claimed invention is not directed to an abstract idea because the claimed invention is integrated into a practical application. See MPEP 2106.04(d). Under current USPTO guidelines, a claim that recites an abstract idea is considered to not be directed to an abstract idea and, is therefore, patent eligible, if the abstract idea is integrated into a practical application. MPEP 2106.04(d). Applicant submits that the claimed invention is not directed to an abstract idea at least because any such alleged abstract idea is integrated into a practical application.
Specifically, Applicant submits that by "representing composition of molecules in a feedstock as a combination of representations ... formulating ... a representation of chemistry of a chemical reaction of the feedstock ... performing a simulation of the chemical reaction of the feedstock ... [to] determin[e] composition of products ... represented ... as individual molecule represented products ... [and] attribute represented products ... sampling the attribute represented products" so that "individual molecule representations of the first and second subsets of the products" are determined and "optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products" Applicant's claimed invention is integrated into a practical application, i.e., optimization of chemical reactions.
Applicant submits that optimizing chemical reactions as recited in Claim 1, is an essential real-world task in numerous industries, e.g., oil refining. As such, it is clear that any abstract idea alleged to be recited in Claim 1 is integrated into a practical application and Claim 1 is directed to patent eligible subject matter.
Examiner’s response:
The examiner respectfully disagrees. The limitations cited, with the exception of "optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products", are a part of the judicial exception itself. The “optimizing” is stated at a high-level of generality and only nominally relates to the judicial exception, i.e. via “based upon the determined individual molecule representations of the first and second subsets of the products”. Accordingly, considered in combination, this amounts to mere instruction to apply the exception.

Applicant (P14):
Firstly, Applicant submits that the Specification as filed sets forth an improvement in technology. For instance, Applicant's Specification describes that "existing methods are not capable of modeling the structures and reactions in certain circumstances, such as when modeling reactions of heavy resid (e.g., crude oil residue)." Specification as filed, paragraph [0001]. In particular, Applicant's Specification describes that "[c]omputational resources are a significant challenge to model ... large system[s] via existing methods." Specification as filed, paragraph [0027]. Applicant's Specification goes on to describe that embodiments "reduce the computational burden of ... [ existing methods] and maintain the robustness of the model solution." Specification as filed, paragraph [0033]. In this way, the claimed invention implements functionality that cannot be performed using existing methods. As such, Applicant submits it is abundantly clear that the "disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." MPEP 2106.04(d)(l).
Examiner’s response:
The examiner respectfully disagrees. Please consider “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” (MPEP 2106.04(d) II). The modeling process is part of the judicial exception itself, i.e. not an additional element, and accordingly, cannot provide the practical application of improvement to a technological field. Accordingly, the argument is unpersuasive.

Applicant (P14):
Secondly, Applicant submits that Claim 1 reflects the improvements to the existing methodologies for reaction optimization. For instance, Applicant submits that the claimed invention provides the improvements through the claimed functionality of "representing composition of molecules in a feedstock as a combination of representations including both: (i) individual molecule representations and (ii) molecular attribute representations, wherein the molecular attribute representations include one or more molecular type and one or more side chain, each molecular type being defined by a combination of cores and methyl groups; [and] formulating, in the computer memory, a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor based on the individual molecule representations and the molecular attribute representations, wherein the representation of the chemistry is in terms of the one or more molecular type and the one or more side chain." Claim 1. Further, Applicant submits that using the molecule representations and chemistry representations, as determined in Claim 1, in a simulation to determine attribute represented products and individual molecule represented products and, in tum, sampling the attribute represented products to determine individual molecule representations of the previously attribute represented products and using the determined products to optimize the chemical reaction further evidences that the claimed invention provides technological improvements. Thus, Applicant submits that Claim 1 "reflects the disclosed improvement." MPEP 2106.04(d)(l). As such, Applicant respectfully asserts that Claim 1 meets both prongs of the analysis set forth in the MPEP for determining if a claim provides an improvement to technology, and thus, is integrated into a practical application. Therefore, Applicant submits Claim 1 is patent eligible per the latest guidance.
Examiner’s response:
The examiner respectfully disagrees. Please consider “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” (MPEP 2106.04(d) II). The claimed limitations cited are part of the judicial exception itself, i.e. not an additional element, and accordingly, cannot provide the practical application of improvement to a technological field. Accordingly, the argument is unpersuasive.

Applicant (P15):
Applicant respectfully asserts that the claimed invention includes significantly more than any alleged judicial exception at least because Claim 1 adds "a specific limitation other than what is well-understood, routine, conventional activity." MPEP 2106.05. For example, Applicant's claimed invention recites the "specific limitations" of "representing composition of molecules in a feedstock as a combination of representations including both: (i) individual molecule representations and (ii) molecular attribute representations, wherein the molecular attribute representations include one or more molecular type and one or more side chain, each molecular type being defined by a combination of cores and methyl groups; [and]formulating ... a representation of chemistry of a chemical reaction of the feedstock in a chemical reactor based on the individual molecule representations and the molecular attribute representations, wherein the representation of the chemistry is in terms of the one or more molecular type and the one or more side chain." Claim 1. Applicant submits that the foregoing Claim 1 elements are specific limitations that are not well-understood, routine, or conventional and, thus, Claim 1 includes significantly more than any alleged judicial exception.
Examiner’s response:
The examiner respectfully disagrees. Please consider, ‘An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." … Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.’ The claimed limitations cited are part of the judicial exception itself, i.e. not an additional element, and accordingly, cannot provide significantly more than the judicial exception itself. 

Examiner’s response to the remaining arguments of this section:
Examiner: The remaining arguments of this section ultimately rely on those discussed herein above.


Rejections Under 35 U.S.C. § 102-Horton
Examiner: The arguments of this section rely on the notion that Horton discusses only using “attributes” rather than the claimed “wherein the molecular attribute representations include one or more molecular type and one or more side chain. each molecular type being defined by a combination of cores and methyl groups” and “wherein the representation ofthe chemistry is in terms of the one or more molecular type and the one or more side chain”.
The examiner respectfully disagrees. First, please consider the claim language, i.e. “molecular attribute representations” which is reasonably interpreted as representations of molecular attributes. Also, please consider that Horton discloses the molecular type, side chains, cores, and methyl groups as part of the representation [as shown in the rejection]. See also the Horton abstract, i.e. “was modeled in terms of probability density functions (PDFs) of three finite attribute groups (385 cores, 2 intercore linkages, and 194 side chains)”.
For these reasons, the argument is unpersuasive, and the examiner respectfully submits that the claimed invention is made obvious in view of the prior art as shown in the rejections above.
Although not argued, the additional limitation of “optimizing a real-world reaction process based upon the determined individual molecule representations of the first and second subsets of the products of the chemical reaction” is not disclosed by Horton and Hou reference is relied upon. Accordingly, the amendment to the claims necessitated a change in the grounds of rejection.

Rejection Under 35 U.S.C. § 103- Horton in view of Hou
Examiner: The arguments of this section ultimately rely on those discussed herein above.

Conclusion
Claims 1, 3-12, and 14-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZHOU, XIN, ET AL. "One-step leap in achieving oil-to-chemicals by using a two-stage riser reactor: Molecular-level process model and multi-objective optimization strategy." Chemical Engineering Journal 444 (2022): 136684. 20 pages
Discussing molecular modeling of crude oil and citing several related disclosures [see for example pp7-8:§2.3.1].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147